AFFIRM; and Opinion Filed August 26, 2019.




                                                                  In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                       No. 05-18-00581-CV

                       MAXIM N. MOYAL AND DANIEL I. MOYAL, Appellants
                                           V.
                      SECURITY SERVICE FEDERAL CREDIT UNION, Appellee

                                 On Appeal from the 14th Judicial District Court
                                             Dallas County, Texas
                                      Trial Court Cause No. DC-16-15059

                                          MEMORANDUM OPINION
                                    Before Justices Schenck, Osborne, and Reichek
                                             Opinion by Justice Osborne
          Maxim N. Moyal and Daniel I. Moyal appeal the trial court’s final summary judgment

rendering a take-nothing judgment on their claims against Security Service Federal Credit Union

(Credit Union). In three issues, the Moyals argue the trial court erred when it granted summary

judgment on: (1) the Credit Union’s affirmative defense of statute of frauds; (2) their tort claims

based on the Credit Union’s assertion that those claims were barred by the economic loss doctrine;

and (3) their claims for negligence, negligent misrepresentation, constructive fraud or failure to

disclose, and fraud.1 We conclude the Moyals have not shown that the trial court erred by granting




      1
        The Credit Union sought no-evidence summary judgment on the Moyals’ claim for exemplary damages. However, on appeal, the Moyals
contend they did not “assert[] or plead for exemplary damages and the issue is not properly before the Court.” Accordingly, we need not address
the parties’ arguments as to exemplary damages.
the Credit Union’s motion for summary judgment. The trial court’s final summary judgment is

affirmed.

                              I. PROCEDURAL BACKGROUND

       On October 24, 2017, the Moyals filed their first amended petition alleging claims against

the Credit Union for constructive fraud or failure to disclose, breach of contract, negligence,

negligent misrepresentation, and fraud. On February 16, 2018, the Credit Union filed its second

amended answer generally denying the allegations and asserting several affirmative defenses,

including the statute of frauds, and the economic loss rule.

       On March 21, 2018, the Credit Union filed its motion for summary judgment seeking:

(1) no-evidence summary judgment on the Moyals’ claims for breach of contract, negligent

misrepresentation, gross negligence, fraud, constructive fraud or failure to disclose, exemplary

damages, and malice; and (2) traditional summary judgment on its (a) affirmative defense of statute

of frauds as to the Moyals’ breach of contract claims and (b) all of the Moyals’ tort claims on the

basis that the tort claims arise from the same alleged contract that formed the basis of their breach-

of-contract claims, so those claims are barred by the economic loss rule. On April 13, 2018, the

Moyals filed their response to the motion for summary judgment. On April 20, 2018, the trial

court signed the final summary judgment, granting the Credit Union’s motion for summary

judgment and ordering that the Moyals take nothing on their claims.

                                 II. STANDARD OF REVIEW

       An appellate court reviews the grant of summary judgment de novo. See Masterson v.

Diocese of Nw. Tex., 422 S.W.3d 594, 607 (Tex. 2013). When reviewing both traditional and no-

evidence summary judgments, an appellate court considers the evidence in the light most favorable

to the nonmovant. See Smith v O’Donnell, 288 S.W.3d 417, 424 (Tex. 2009); 20801, Inc. v.

Parker, 249 S.W.3d 392, 399 (Tex. 2008). When a party has moved for summary judgment on


                                                 –2–
both traditional and no-evidence grounds, an appellate court typically first reviews the propriety

of the summary judgment under the no-evidence standard. See TEX. R. CIV. P. 166(a)(i); Ford

Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004); Kalyanaram v. Univ. of Tex. Sys., 230
S.W.3d 921, 925 (Tex. App.—Dallas 2007, pet. denied). If a trial court’s order does not specify

the grounds for its summary judgment, an appellate court must affirm the summary judgment if

any of the theories presented to the trial court and preserved for appellate review are meritorious.

See Provident Life & Accident Ins. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003); Malooly Bros., Inc.

v. Napier, 461 S.W.2d 119, 121 (Tex. 1970).

               III. BREACH OF CONTRACT AND STATUTE OF FRAUDS

       In issue one, the Moyals argue the trial court erred when it granted the Credit Union’s

traditional motion for summary judgment on its affirmative defense of the statute of frauds. The

Credit Union responds that the Moyals did not meet their burden to present evidence of a valid

contract and the breach of that contract. Also, the Credit Union argues that the Moyals failed to

raise an issue of material fact as to its affirmative defense and the Moyals’ counter-defense of

partial performance.

       The Credit Union sought summary judgment on the Moyals’ breach-of-contract claims on

two separate bases. First, the Credit Union sought no-evidence summary judgment as to two

elements of the Moyals’ breach-of-contract claims, i.e., the existence of a contract and breach of

that contract by the Credit Union. Second, the Credit Union sought traditional summary judgment

on its affirmative defense of the statute of frauds. In their response to the motion for summary

judgment, the Moyals stated “[t]he only issue [the Credit Union] appears to urge [sic] a no-

evidence point is [the Credit Union’s] [summary judgment challenge to their claims for exemplary

damages].” Consistent with that statement, their response does not address the Credit Union’s no-

evidence motion for summary judgment on their breach-of-contract claims.


                                                –3–
           Further, on appeal, the Moyals were required to challenge both the traditional and no-

evidence grounds on which summary judgment could have been granted as to their breach-of-

contract claims. See Moore v. Panini Am., Inc., No. 05-15-01555-CV, 2016 WL 7163899, at *4

(Tex. App.—Dallas Nov. 7, 2016, no pet.) (mem. op.). However, the Moyals do not challenge the

no-evidence summary judgment.2 It is well settled that we must affirm a summary judgment if the

appellant fails to challenge every independent ground on which the judgment might be based. See

Malooly, 461 S.W.2d at 121; see also St. John Missionary Baptist Church v. Flakes, 547 S.W.3d
311, 313–18 (Tex. App.—Dallas 2018, pet. pending) (en banc) (applying rule to a motion to

dismiss and plea to the jurisdiction). Because the Moyals do not challenge all possible grounds

supporting the trial court’s summary judgment as to the Moyals’ breach-of-contract claims we

must affirm the trial court’s summary judgment as to those claims.

           Issue one is decided against the Moyals.

                                                        IV. TORT CLAIMS

           In issue two the Moyals argue the trial court erred when it granted summary judgment on

their tort claims based on the Credit Union’s assertion that those claims were barred by the

economic loss doctrine. In issue three, the Moyals contend the trial court erred when it granted

summary judgment on their claims for negligence, negligent misrepresentation, constructive fraud

or failure to disclose, and fraud. The Credit Union responds, among other things, that, as to its no-

evidence motion for summary judgment on the Moyals’ tort claims, the Moyals did not present

evidence for those claims.

           In their first amended petition, the Moyals alleged the following tort claims against the

Credit Union: constructive fraud or failure to disclose, negligence, negligent misrepresentation,


     2
        The only argument in the Moyals’ brief on appeal that could be construed to address the no-evidence summary judgment on their breach of
contract claims is the following sentence which appears under their second issue on appeal: “The facts recited under II above demonstrate a basis
for maintenance of both contractual and fraud actions.” However, the Moyals do not follow this statement with any additional argument, authorities,
or references to summary judgment evidence. And, the only part “II” in the Moyals’ appellate brief is their “Index of Authorities.”

                                                                      –4–
and fraud. The plaintiff has the burden on any fact asserted by him which is essential to his

recovery. See generally Tex. Emp’rs Ins. Ass’n v. Olivarez, 694 S.W.2d 92, 93 (Tex. App.—San

Antonio 1985, no writ).

       As to the Moyals’ tort claims, the Credit Union sought: (1) no-evidence summary judgment

on the Moyals’ claims for negligent misrepresentation, gross negligence, fraud, constructive fraud

or failure to disclose, exemplary damages, and malice; and (2) traditional summary judgment on

the grounds that all of the tort claims arise from the same alleged contract that formed the basis of

their breach of contract claims, so those claims are barred by the economic loss rule. In their

response to the motion for summary judgment, the Moyals stated that “[t]he only issue [the Credit

Union] appears to urge [sic] a no evidence point is [the Credit Union’s] [summary judgment

challenge to their claims for exemplary damages].” The Moyals’ arguments in response to the

motion for summary judgment conform with this statement. For example, with respect to the tort

claims, the Moyals argued the Credit Union “has not established that the negligent representation

is not one of existing fact,” “has not established that the complained of representation is not

actionable,” “has not shown that the various representations are not actionable as a matter of law,”

and “has not established that it had no duty to disclose.”

       Further, on appeal, the Moyals’ argument appears to challenge the granting of traditional

summary judgment on their tort claims rather than the no-evidence motion filed by the Credit

Union because the Moyals’ argument shifts the burden of proof to bring forward evidence to the

Credit Union. Compare TEX. R. CIV. P. 166a(c) (traditional summary judgment requires movant

to establish there is no genuine issue of material fact and moving party entitled to judgment as a

matter of law) with TEX. R. CIV. P. 166a(i) (no-evidence summary judgment required unless

nonmovant produces summary judgment evidence raising genuine issue of material fact). In their

brief, the Moyals refer only to the standard of review applicable to a traditional summary judgment.

                                                –5–
Then, in their argument, the Moyals contend “[the Credit Union] has not shown that the various

representations are not actionable as a matter of law,” and “[the Credit Union] in its Motion does

not cite to any proffered summary judgment evidence, by affidavit or otherwise, that negates either

of the admitted instances in which a duty to disclose exist.” Further, the Moyals do not point to or

provide record citations to any summary judgment evidence they contend raises a fact issue as

each element of their tort claims challenged by the Credit Union’s no-evidence summary

judgment. See TEX. R. APP. P. 38.1(i) (brief must contain clear and concise argument for

contentions made with appropriate citations to record). Although the Moyals make some general

statements about the facts without reference to the record and argue those facts are “strong

circumstantial evidence” of their claims and must be determined in their favor because they are

the nonmovants, they do not connect those facts to each challenged element of their tort claims or

otherwise show how the evidence raised a genuine issue of material fact precluding no-evidence

summary judgment on their tort claims. Accordingly, we conclude the Moyals have not shown

the trial court erred when it granted no-evidence summary judgment on their tort claims.

       Issue three is decided against the Moyals. Because we have determined the trial court did

not err when it granted no-evidence summary judgment on the Moyals’ tort claims, we need not

address issue two where the Moyals challenge the trial court’s traditional summary judgment on

their tort claims based on the Credit Union’s assertion that those claims were barred by the

economic loss doctrine.

                                       V. CONCLUSION

       The Moyals have not shown that the trial court erred when it granted the Credit Union’s

motion for summary judgment.




                                                –6–
      The trial court’s final summary judgment is affirmed.




                                               /Leslie Osborne/
                                               LESLIE OSBORNE
                                               JUSTICE


180581F.P05




                                             –7–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MAXIM N. MOYAL AND DANIEL I.                      On Appeal from the 14th Judicial District
 MOYAL, Appellants                                 Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-16-15059.
 No. 05-18-00581-CV        V.                      Opinion delivered by Justice Osborne;
                                                   Justices Schenck and Reichek,
 SECURITY SERVICE FEDERAL                          participating.
 CREDIT UNION, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee Security Service Federal Credit Union recover its costs of
this appeal from appellants Maxim N. Moyal and Daniel I. Moyal.


Judgment entered this 26th day of August, 2019.




                                             –8–